Exhibit 10.49

 

Picture 2 [ex-10d49g001.jpg]

 

EMPLOYMENT AGREEMENT PURSUANT TO
SECTION 7:610 (et seq.) of the Dutch Civil
Code (DCC)

March 1, 2020

 

Employment agreement between

(1)           uniQure biopharma B.V., a company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), with registered office at
Amsterdam and principal place of business at Paasheuvelweg 25a, (1105 BP)
Amsterdam (the Employer); and

(2)           Christian Klemt ;  (the Employee);

each “a Party”, collectively, “the Parties”.

The Parties agree as follows:

1              Commencement date Agreement and position

1.1           On March 1, 2020 (the “Effective Date”),  this employment
agreement (the “Agreement”) will become effective and Employee shall continue
his employment with Employer in the same role with the Employer, i.e., the
position of Chief Accounting Officer.  Employee undertakes to perform all the
activities as set out in Exhibit A (Job Description) and that can reasonably be
assigned to him by or on behalf of the Employer and which are related to the
Employer's business. To the best of his ability in doing so, the Employee will
comply with the instructions given to him by or on behalf of the Employer.

 

1.2           This Agreement replaces and supersedes the prior Employment
Agreement dated August 7, 2017, which is contemporaneously terminated as of the
Effective Date of this Agreement.

1.3           The Employer shall be entitled to assign other duties than the
usual activities of the Employee, or to alter the position of the Employee if in
the reasonable opinion of the Employer the business circumstances so require.

 

1.4           The Employee shall not be engaged in any business activity which,
in the judgment of the Employer, conflicts with Employee’s ability to carry out
his duties for the Employer.

 

1.5           The work will be performed at the office of the Employer at
Paasheuvelweg 25a (1105 BP) in Amsterdam provided, however, that the Employee
shall be required to travel from time to time for business purposes. The
Employer reserves the right to change the location where the work is performed
after consultation with the Employee.

 

1.6           The normal working hours for a full-time, 1.0 FTE position are 40
hours per week. The working hours are normally 8.5 hours a day with a thirty
(30)  minute lunch break.

 

2              Term and termination Agreement

2.1           The Agreement has been entered into for an indefinite period of
time.



 

Paasheuvelweg 25a

Chamber of Commerce:

1

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 



Picture 1 [ex-10d49g001.jpg]

2.2          The Agreement will in any event, without notice being required,
terminate as of the first day of the month following the date the Employee
reaches the State pension age (AOW-gerechtigde leeftijd).

2.3          The Agreement can be terminated by each of the Parties with due
observance of the statutory notice period of 4 months for the Employer and 2
months for the Employee.

2.4          Severance Payments.

2.4.1       lf the Agreement is terminated on the initiative of Employer, other
than in the case of summary dismissal as referred to in article 7:677 of the
Dutch Civil Code, long-term illness (article 7:669 section 3 under b Dutch Civil
Code) or severely culpable acts or omissions by Employee as referred to in
article 7:669 section 3 under the Dutch Civil Code, Employer shall grant the
Employee severance pay equal to 100% of (i) the annual prorated base salary,
 plus (ii) the amount of the Target Bonus  (i.e.,  Thirty-Five percent (35%) of
 the annual Pro-rata Base Salary (as defined in Clause 3)), (hereinafter:
'Severance Pay') subject to deductions that are authorized by Employee and/or
required by applicable laws and regulations.

2.4.2       lf the Agreement is terminated on the initiative of Employer within
the period beginning ninety (90) days before and continuing until twelve (12)
months after a Change of Control (as defined below), long-term illness (article
7:669 section 3 under b Dutch Civil Code) or severely culpable acts or omissions
by Employee as referred to in article 7:669 section 3 under the Dutch Civil
Code, clause  2.4.1 shall not apply and, instead, Employer shall grant the
Employee severance pay equal to 150% of (i) the annual prorated base salary,
 plus (ii) the amount of the Target Bonus (i.e., Thirty-Five percent (35%) of
the annual Pro-rata Base Salary), (hereinafter: 'Severance Pay on a Change of
Control') subject to deductions that are authorized by Employee and/or required
by applicable laws and regulations.  Employer shall not owe any payments or
partial payments of any kind under both clauses 2.4.1 and 2.4.2, which are
mutually exclusive.

2.4.3       If Severance Pay under clause 2.4.1 or Severance Pay on a Change of
Control under clause 2.4.2 is owed to the Employee, then the Employer shall
grant the Employee additional severance pay equal to a  prorated Target Bonus
amount for the year of termination as provided in this clause (the “Pro-rata
Bonus”). The Pro-rata Bonus shall be the product of the formula B x D/365 where
B represents the Target Bonus (i.e., Thirty-Five percent (35%) of the annual
Pro-rata Base Salary)), and D represents the number of days elapsed in the
calendar year through the date of the separation of Executive’s employment from
the Employer.

2.4.4       lf and insofar as Employee is entitled to the transition payment as
referred to in article 7:673 of the Dutch Civil Code, this transition payment
shall be deemed to be factored into the Severance pay,  the Severance pay on a
Change of Control, and the Pro-Rata Bonus.

2.4.5       In the event of a termination under this clause 2.4, the Employer
shall provide 4 months' notice to the Employee. The Employer, in its sole
discretion subject to applicable law, may choose to put the Employee on garden
leave at any time during the notice period. Garden leave will be considered
equal to continuation of full-time employment, but the Employee will be released
from his working duties. In the event that the Employee is placed on garden
leave, the amount of the severance pay under this clause 2.4 will be reduced by
an amount equivalent to the salary during the Employee's garden leave, and the
effective date of the





 

Paasheuvelweg 25a

Chamber of Commerce:

2

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

garden leave shall be the date of the separation of Executive’s employment from
the Employer for purposes of calculating the Pro-rata Bonus of clause 2.4.3.

2.4.6       In the event of a Change of Control as defined below, the vesting
conditions that may apply to any stock options, restricted shares, restricted
stock units, performance stock units or other grants of equity held by Executive
pursuant to this Agreement and the Company’s Amended and Restated 2014 Share
Incentive Plan will be automatically waived and shall be deemed fully vested
immediately prior to the Change of Control event. All Stock Options will be
deemed to be fully exercisable commencing on the date of and immediately prior
to the Change of Control and ending on the eighteen (18) month anniversary of
the Change of Control or, if earlier, the expiration of the term of such Stock
Options.

2.4.7       For purposes of this Agreement, “Change of Control” shall mean the
date on which any of the following events occurs:

2.4.7.1    any “person,” as such term is used in Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934, as amended (the “Act”) (other
than uniQure N.V. (the “Company”), any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing forty (40) percent or more of the combined voting power
of the Company’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) (in such case other than as a result
of an acquisition of securities directly from the Company); or

2.4.7.2    a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

2.4.7.3    the consummation of (i) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty (50) percent of
the voting shares of the Company issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

3             Salary, bonus, equity and holiday allowance

3.1          The Employee’s annual salary will be EUR Two Hundred Forty Thousand
(€  240,000)  gross (the “Pro-rata Base Salary”),  including an 8% holiday
allowance on the basis of full-time employment. The salary, including the
holiday allowance, shall be paid in 12 equal,  monthly instalments ultimately by
the end of each calendar month.  The Employee will work on a fulltime basis, 1,0
FTE and, therefore, the actual monthly salary is EUR Twenty Thousand  (€
20,000).  In case of part time employment, all earnings will be pro-rated.

 





 

Paasheuvelweg 25a

Chamber of Commerce:

3

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

3.2          The Employee shall be eligible for a bonus payment amounting to a
target amount of Thirty-Five percent (35%) of his Pro-rata Base Salary (the
“Target Bonus”). The Employee’s eligibility for  a Target Bonus or any other
bonus payment shall be dependent on the Employer guidelines and is at the full
discretion of the Board.

3.3          Except as provided in clause 2.4, bonus payments, if any, will not
be taken into account for the calculation of any possible severance payment upon
termination of the Agreement.  To be eligible for any bonus pursuant to this
Agreement or otherwise pursuant to Employee’s employment with Employer, Employee
must be in service of Employer on the date any bonus is paid.

4             Overtime

The Employee undertakes to work overtime at the request of the Employer. The
Employer does not pay any compensation for overtime.

5             Expenses

5.1           The costs for travelling from home to office shall be compensated
in accordance with the Employer policy.

5.2          To the extent that the Employer has given prior approval for
business travels, the Employer shall reimburse reasonable travel and
accommodation expenses relating to such business travel incurred by the Employee
in the performance of his duties upon submission of all the relevant invoices
and vouchers within 30 days following completion of the business travel.

6              Holidays

6.1          The Employee is entitled to 30 business days holiday per year or a
pro rata portion thereof if the Agreement commences and/or terminates during the
calendar year and/or the Employee works part-time.

6.2          The statutory holiday days (20 days of the 30 per year on full time
employment) shall be forfeited after 6 months after the end of the year in which
the holiday days were accrued.

6.3          The Employer shall determine the commencement and the end of the
holiday in consultation with the Employee. The Employee shall take his holidays
in the period that the activities best allow this.

7             Illness

In the event of illness in the sense of section 7:629 Dutch Civil Code, the
Employee must report sick to the Employer as soon as possible, but no later than
9 a.m. on the first day of illness. The Employee undertakes to comply with the
rules related to reporting and inspection in the case of illness, as adopted
from time to time by the Employer.

8             Insurance

The Employer will comply with the obligations under the Dutch Health Care
Insurance Act.





 

Paasheuvelweg 25a

Chamber of Commerce:

4

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

9             Pension

The Employee shall be entitled to participate in the pension scheme of the
Employer following Employer guidelines.

10           Confidentiality obligation

10.1        Both during the term of the Agreement and after the Agreement has
been terminated for any reason whatsoever, the Employee shall not make any
statements in any way whatsoever to anyone whomsoever (including other personnel
of the Employer, unless these should be informed of anything in connection with
the work they perform for the Employer), regarding matters, activities and
interests of a confidential nature related to the business of the Employer
and/or the Employer’s affiliates, of which the Employee became aware within the
scope of his work for the Employer and the confidential nature of which he is or
should be aware (“Confidential Information”). The Confidential Information
includes, inter alia, information about the Employer’s products, processes and
services, including but not limited to, information relating to research,
development, inventions, manufacture, purchasing, engineering, marketing,
merchandising and selling.

10.2        For all oral and written publications by the Employee, which can or
could harm the interests of the Employer, prior approval from the Employer has
to be obtained. This approval shall only be refused on sincere grounds based on
those interests.

10.3        All information exchanged via the Employer’s email system is
considered to be Employer’s proprietary information and should be taken care of
accordingly.

10.4        The Employee agrees that the confidentiality obligations set forth
in this clause 10 supersede the Employee’s obligations to any other company,
fund or other organization with which the Employee may have a relationship
(“Affiliated Entities”) and that any Confidential Information that Employee
receives will only be used within the scope of his employment under this
Agreement or any successor agreement with Employer and will not be used during
the course of his relationship, or communicated through by any means to, any
Affiliated Entity.

11           Documents

The Employee is prohibited from in any way having documents and/or
correspondence and/or other information carriers and/or copies thereof in his
possession that belong to the Employer and/or to the Employer’s affiliates, with
the exception of the extent to which and as long as required for the performance
of his activities for the Employer. In any event, the Employee is required, even
without any request being made to that end, to return such documents and/or
correspondence and/or other information carriers and/or copies thereof to the
Employer immediately upon the end of the Agreement, or in the event the Employee
is on non-active duty for any reason whatsoever.

12           Ban on ancillary jobs

During the term of the Agreement, without the prior written consent of the
Employer, the Employee shall not accept any paid work or time-consuming unpaid
work at or for third parties and will refrain from doing business for his own
account.





 

Paasheuvelweg 25a

Chamber of Commerce:

5

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

13           Non-competition and business relationship clause

13.1        Both during the term of the Agreement and for a period of one year
after the Agreement has been terminated for any reason whatsoever, without the
prior written consent of the Employer, the Employee shall not be engaged or
involved or have any share in any manner whatsoever, directly or indirectly,
whether on his own behalf or for third parties, in any enterprise which conducts
activities in a field similar to or otherwise competing with that of the
Employer and/or the Employer’s affiliates, nor act, in any manner whatsoever,
directly or indirectly, whether on his own behalf or for third parties, as an
intermediary in relation to such activities.

13.2        Both during the term of the Agreement and for a period of one year
after the Agreement has been terminated for any reason whatsoever, without the
prior written consent of the Employer, the Employee shall not perform or have
performed professional services in connection with any product or research or
development or commercialization that competes with products, or research or
development or commercialization of Employer, directly or indirectly, whether on
his own behalf or for third parties, nor enter into contacts,  in that respect,
directly or indirectly, whether on his own behalf or for third parties, with
clients and/or relations of the Employer and/or the Employer’s affiliates and/or
purchasers of products and/or services of the Employer and/or the Employer's
affiliates.

13.3        Clients and/or relations of the Employer and/or the Employer’s
affiliates such as set out in article 13.2 of this Agreement shall in all events
mean relations of the Employer and/or the Employer’s affiliates with which the
Employer has or has had (business) contact in any manner whatsoever throughout
the course of, or otherwise prior to the termination of, the Agreement.

13.4        Both during the term of the Agreement and for a period of one year
after the Agreement has been terminated for any reason whatsoever, without the
prior written consent of the Employer, the Employee shall refrain from becoming
engaged or involved in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in actively enticing away, taking (or
causing to have taken) into employment, nor make use of, in any manner
whatsoever, directly or indirectly, whether on his own behalf or for third
parties, the type of work of employees or persons who in a period of one year
prior to the termination of the Agreement of the Employee are or have been in
the employment of the Employer and/or the Employer’s affiliates.

13.5        Employee acknowledges and agrees to adhere to this clause as the
Employer has a serious business interest in binding the Employee to the
non-competition and business relationship clause, due to the fact that (i)
within the organization of the Employer competition-sensitive information as
well as confidential information related to the Employer and its clients and
relations, such as but not limited to products, or research or development or
commercialization of Employer (“Sensitive Business Information”) are available
and (ii) in the position of Chief Accounting Officer the Employee has access to
this Sensitive Business Information and/or will become aware of this Sensitive
Business Information and/or will maintain (commercial) contacts with clients,
suppliers, competitors etc. Given the aforesaid considerations (i) and (ii) in
this clause, combined with the education and capacities of the Employee, the
Employer has a well-founded fear that its business interest will be harmed
substantially if the Employee performs competing activities as set forth in
clauses 13.1 up to and including 13.5 of the Agreement within a period of 12
months after termination of the Agreement.





 

Paasheuvelweg 25a

Chamber of Commerce:

6

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

13.6        13.1. to 13.5 shall not apply in the case of summary dismissal as
referred to in article 7:677 of the Dutch Civil Code.

14            Intellectual and industrial property

14.1        The Employer is or will be considered to be, to the fullest extent
allowed by law, the maker/producer/designer/breeder of all that which is made,
created, improved, produced, designed, invented or discovered by the Employee
during his activities performed for the Employer (the Works).

14.2        The Employee is obliged to fully and comprehensibly disclose all
Works to the Employer in writing immediately after they are created or after the
creation becomes known to the Employee, and in any case at the request of the
Employer.

14.3        The Employee hereby transfers and assigns all his rights to and in
connection with the Works to the Employer in advance.

14.4        The Employee is obliged, at first request of the Employer, to
transfer and assign to the Employer all rights to and in connection with the
Works that do not belong to the Employer by operation of law (van rechtswege),
and that are not transferred to the Employer pursuant to article 14.3 of this
Agreement. This concerns all rights, anywhere in the world, to and arising from
or in connection with the Works. This obligation of the Employee remains in
force even after the end of this Agreement.

14.5        The Employee agrees to perform, to the extent necessary and/or at
the request of the Employer, such further acts as may be necessary or desirable
to apply for, obtain and/or maintain protection for the Works, inter alia by
means of the establishment of intellectual and industrial property rights. The
Employee hereby grants permission and power of attorney to the Employer to the
extent necessary to carry out every required act on behalf of the Employee to
obtain protection for the Works, or to transfer the Works and any rights
relating thereto, to the Employer. The Employer will compensate the reasonable
costs made in respect hereof, in so far as the payment that the Employee
receives pursuant to article 3.1 of this Agreement cannot be considered as
compensation for such costs. This obligation of the Employee remains in force
even after the end of the Agreement.

14.6        The Employee acknowledges that the payment ex article 3.1 of this
Agreement includes a reasonable compensation for any possible deprivation of any
intellectual and industrial property rights. To the extent legally possible, the
Employee hereby waives his right to any additional compensation with respect to
the Works.

15           Gifts

In connection with the performance of his duties, the Employee is prohibited
from accepting or stipulating, either directly or indirectly, any commission,
reimbursement or payment, in whatever form, or gifts from third parties. The
foregoing does not apply to standard promotional gifts having little monetary
value.

16            Penalty clause

In the event the Employee acts in violation of any of the obligations under the
articles 10 through 15 of this Agreement, the Employee shall, contrary to
section 7:650 paragraphs 3, 4





 

Paasheuvelweg 25a

Chamber of Commerce:

7

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

and 5 Dutch Civil Code, without notice of default being required, forfeit to the
Employer for each such violation, a penalty in the amount of EUR 10.000,00 as
well as a penalty of EUR 1.000,00 for each day such violation has taken place
and continues. Alternatively, the Employer will be entitled to claim full
damages.

17           Transfer of an undertaking

The Employee shall remain under the obligation to adhere the set out in the
articles 10 through 16 of this Agreement vis-à-vis the Employer, if the
enterprise of the Employer or a part thereof is transferred to a third party
within the meaning of section 7:662 and onwards Dutch Civil Code and this
Agreement terminates before or at the time of such transfer, whereas in the
event of continuation of the Agreement the Employee would have entered the
employment of the acquirer by operation of law.

18           Other arrangements

Subject to the provisions in this Agreement, the arrangements related to
employment conditions adopted by the Employer from time to time, as laid down in
the Employee Handbook are applicable. A copy of these arrangements has been
provided to the Employee. By signing this agreement, the Employee acknowledges
to have received and understood the Employee Handbook and the Insider Trading
Policy.

19           Employment costs regulation

The conditions of employment costs regulation determined by the Employer apply.
In this context, the Employer reserves the right at its sole discretion to
modify certain fringe benefits, without any compensation in return.

20            Amendment clause

20.1        The Employer reserves the right to unilaterally amend the Agreement
and the arrangements referred to in article 18 of this Agreement if it has such
a serious interest in that respect entailing that the interests of the Employee
must yield to that in accordance with standards of reasonableness and fairness.

20.2        The Employer reserves the right to unilaterally amend the Agreement
and the arrangements referred to in article 18 of this Agreement in the event of
a relevant amendment of the law.

21            Applicable law, no collective labour agreement

21.1         This Agreement is governed by Dutch law.

21.2         The Agreement is not subject to any collective labour agreement.

 





 

Paasheuvelweg 25a

Chamber of Commerce:

8

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement

 

 

 

 

 

 

uniQure biopharma B.V.

    

Employee

 

 

 

 

 

 

 

 

 

 

 

 

  /s/ Lilly Burggraaf

 

  /s/ Christian Klemt

By:

Lilly Burggraaf

 

By: Christian Klemt

Title:

VP, Global Human Resources

 

 

 





 

Paasheuvelweg 25a

Chamber of Commerce:

9

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 



Picture 1 [ex-10d49g001.jpg]

Exhibit A

 

Job description Chief Accounting Officer

 

Position and Duties. During the Term, Executive shall serve the Company as its
Chief Accounting Officer (“CAO”), reporting directly to the uniQure Chief
Executive Officer (the “CEO”). Executive’s duties will include but not be
limited to:

§



Lead, design and staff the global financial accounting, reporting, financial
planning and analysis, corporate tax, treasury and information technology
functions;

§



Serve as the principal strategic accounting and tax advisor related to financial
transactions and structure as well as in relation to licensing, joint venture or
other collaboration transactions to the Company, the CEO, and Senior Management
Team;

§



Present quarterly financial updates to the Board of directors and the audit
committee;

§



Review corporate transaction agreements and a wide-range of business agreements,
including joint ventures, mergers and acquisitions, debt/equity financings, and
other special projects requiring the advice of the Company’s CAO;

§



Responsible for annual reports and other securities law filings under the
Securities Exchange Act of 1934 and the Securities Act of 1933 as well as other
filings of financial reports required by laws and regulations;

§



Serve as in substance Principal Financial Officer in terms of designing and
implementing internal controls over financial reporting as well as leading the
annual evaluation of the effectiveness of disclosure controls and procedures (as
defined in Rules 13a‑15(e) and 15d‑15(e) under the Securities Exchange Act of
1934;

§



Manage the foreign exchange exposure of the Company;

§



Manage relationship with existing lenders, compliance of debt covenants as well
as the renewal of existing debt financings;

§



Responsible for stock plan administration, including Section 16 filings;

§



Responsible to develop, design and implement tax strategies;

§



Responsible for transfer pricing;

§



Responsible for cash management and funding of group entities;

§



Coordinate and lead the directors’ and officers insurance process;

§



Participate in the definition and development of corporate policies, procedures
and programs and provide continuing advice and guidance on financial, tax,
accounting and information technology matters;

Any other duties as may from time to time be assigned to you by the CEO and
which are consistent with Executive's status as a senior executive and the
Company’s CAOs.

 

Paasheuvelweg 25a

Chamber of Commerce:

10

P.O. Box 22506

34275365

 

1100 DA Amsterdam, NL

legal entity: uniQure biopharma B.V.

 

 

 

 

T: +31 20 240 6000

www.uniQure.com

 

F: +31 20 240 6020

info@uniQure.com

 

 

 

